Citation Nr: 0008067	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pleuritis, also claimed as pneumonia.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dysentery.

5.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.  The 
veteran served on active duty from January 1946 to January 
1949.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  In a November 1973 decision letter, the RO denied the 
veteran service connection for a right ankle disorder; this 
decision is final. 

2.  The evidence regarding the claim of service connection 
for a right ankle disorder associated with the claims folder 
since the November 1973 decision letter, when considered 
alone or in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  There is no medical evidence that establishes a causal 
nexus between the veteran's current diagnosis of chronic 
right ankle pain and his active service.

4.  The veteran's claim of service connection for a right 
ankle disorder is not well grounded. 

5.  In a February 1950 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disorder; this decision is final.

6.  The evidence regarding the claim of service connection 
for a low back disorder associated with the claims folder 
since the February 1950 rating decision, when considered 
alone or in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

7.  The veteran's claim of service connection for a low back 
disorder is well grounded. 

8.  In an April 1949 rating decision, the RO denied the 
veteran service connection for pleuritis, also claimed as 
pneumonia, and dysentery; this decision is final. 

9.  The evidence regarding the claims of service connection 
for pleuritis/pneumonia and dysentery associated with the 
claims folder since the April 1949 rating decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.

10.  The veteran has established service connection for the 
residuals of an appendectomy and a deviated nasal septum, all 
assigned separate noncompensable evaluations.

11.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities has been 
obtained.

12.  The veteran does not currently suffer from two or more 
separate permanent service-connected disabilities of such 
character as to clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The November 1973 decision letter is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right ankle disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

4.  The February 1950 rating decision is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957.

5.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

6.  The veteran's claim of entitlement to service connection 
for a low back disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  The April 1949 rating decision is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957.

8.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
pleuritis, also claimed as pneumonia, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

9.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
dysentery, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

10.  The criteria for a compensable rating pursuant to the 
provisions of 38 C.F.R. 3.324 have not been met.  38 C.F.R. 
3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to
Reopen the Claims of Entitlement to Service Connection.

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Upon a reopening of a claim on appeal, the Board must turn to 
the "well grounded" analysis required by Winters, Elkins 
and Hodge.  In this regard, the veteran must satisfy three 
elements for a claim of service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  Right Ankle Disorder.

In this case, in a November 1973 decision letter, the veteran 
was denied service connection for a right ankle disorder on 
the grounds that the evidence did not show he was treated for 
any right ankle problems/abnormalities during his service.  
Such decision letter notified the veteran of the RO's denial 
and advised him of his appellate rights.  However, the 
veteran did not timely appeal the November 1973 decision 
letter.  As such, the November 1973 decision letter is final 
as outlined in 38 U.S.C.A. § 7105 (West 1991), and 
consequently, the veteran's claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1999).

In this case, since the November 1973 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Grand Island VA 
Medical Center (VAMC) dated from 1952 to 1997 describing the 
treatment the veteran received over time for various health 
problems, including right ankle pain.  Specifically, the 
Board notes these records contain notations dated December 
1976, June 1978, June and July 1989 and December 1992 
indicating the veteran complained of and was treated for 
right ankle pain.  In addition, December 1976 notations 
indicate the veteran was diagnosed with degenerative 
arthritis of the right ankle, and a March 1978 
hospitalization summary reveals he was diagnosed with 
probable acute gouty arthritis of the right foot and had 
decreased extension of the right ankle.

An April 1997 VA examination report notes the veteran 
reported he stepped into a hole, twisting his right ankle, 
while in Texas during basic training; his right ankle has 
reportedly bothered him since that in-service incident.  He 
further reported he was diagnosed with gout in the right 
ankle in the 1970s with chronic pain, as well as that his 
ankle gives out on occasion and is painful when he walks a 
block.  Upon examination, his ankle did not appear abnormal, 
and he was able to flex and extend with some loss of range of 
motion secondary to pain.  He did not present evidence of 
swelling or deformity in the right ankle.  And, upon x-ray 
examination, no ankle abnormalities were noted.  His 
diagnosis was chronic right ankle sprain dating from 1946.

Lastly, an August 1997 statement from Brent E. Adamson, M.D., 
indicates that the veteran's present right ankle pain was 
more likely due to his activities subsequent to the injury he 
sustained during service.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
veteran's claim.  As noted above, the veteran was initially 
denied service connection in November 1973 on the grounds 
that he was not treated for any right ankle 
problems/abnormalities during his service.  However, at 
present, the Board finds that the additional medical evidence 
submitted since the November 1974 decision letter includes an 
April 1997 VA examination report noting a diagnosis of 
chronic right ankle disorder dating from 1946.  As such, the 
Board finds that the evidence submitted tends to show a 
continuity of the veteran's right ankle pain since his 
discharge from the service to the present.  And, as noted in 
Hodge, "the ability of the Board to render a fair, or 
apparently fair, decision may depend on the veteran's ability 
to ensure the Board has all potentially relevant evidence 
before it," and the Federal Circuit stated further, that some 
new evidence may "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge, 155 
F.3d at 1363.  Therefore, the Board finds that the evidence 
submitted since the last prior final decision in November 
1973 satisfies this requirement.

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
a right ankle disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  And, upon a de novo review of the 
veteran's claim, the Board finds that the veteran's service 
medical records are negative for any complaints of or 
treatment for right ankle pain or abnormalities.  In this 
regard, the Board also concludes that the present record does 
not provide sufficient evidence to establish a claim that is 
plausible or capable of substantiation.  Specifically, the 
present record does not include medical evidence showing that 
the veteran's present right ankle disorder was incurred 
during his service, and that his current right ankle disorder 
is linked to his active service.  As such, the veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the currently claimed right ankle disorder and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Furthermore, although the evidence shows a continuity of 
symptomatology since service, he has not provided medical 
evidence of a nexus between his currently claimed right ankle 
disorder and his military service.  A claimant is required to 
establish a nexus between the claimed disability and his/her 
active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997); Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a right ankle disorder, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).          

In arriving at this conclusion, the Board took into 
consideration the various statements from the veteran, [redacted] 
[redacted], and his representative tending to link his current 
right ankle disorder to his service.  While the Board does 
not doubt the sincerity of these statements, the medical 
evidence of record does not support such a conclusion.  In 
addition, where, as in this case, the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Further, since the record does 
not reflect that the veteran, Ms. [redacted] or his representative 
possess the medical training and expertise necessary to 
render an opinion as to etiology or the existence of a 
disability, these lay statements alone cannot serve as a 
sufficient predicate upon which to find the veteran's claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

As a final consideration, the Board notes that, as the 
veteran has failed to meet his initial burden of submitting 
evidence which would well ground his claim of service 
connection for a right ankle disorder, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 
(1997).  Giving the benefit of the doubt to a claimant does 
not relieve the claimant of carrying the burden of 
establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  
Furthermore, the veteran may be considered for a VA 
examination pursuant to 38 C.F.R. § 3.326 only after his 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  Moreover, the Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection for a right ankle disorder, and 
the reasons for which his claim failed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

B.  Low Back Disorder.

In a February 1950 rating decision, the veteran was denied 
service connection for a low back condition on the grounds 
that his service records did not reflect any low back 
symptomatology and that the veteran had not properly 
substantiated his claim.  The veteran was provided notice of 
this determination by VA letter dated that same month.  
However, the veteran did not subsequently appeal this 
determination.  As such, the February 1950 rating decision is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).  Consequently, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

Since the February 1950 final adjudication, the additional 
evidence in the file which is related to this issue includes 
medical records from the Grand Island VAMC dated from 1952 to 
1997 describing the treatment the veteran received over time 
for various health problems, including low back pain, 
degenerative arthritis and degenerative joint disease of the 
lumbar spine, herniated intervertebral disc, disc bulging at 
L4-5, and low back sprain secondary to injuries in 1986.  In 
addition, an August 1980 electrodiagnostic study revealed 
evidence of nerve root irritation and partial denervation 
involving S1 and perhaps L5, bilaterally.

A July 1984 statement from R. B. McElroy, A.R.T., Chief 
Medical Information Section, notes a Dr. Blair stated the 
veteran was unemployable due to his low back problems.  And, 
a July 1997 VA examination report indicates the veteran's 
diagnosis was chronic back pain dating from approximately 
1947.  More importantly, the evidence includes an August 1997 
statement from Brent E. Adamson, M.D., indicating the 
veteran's current back pain was multifactorial as it is a 
combination of all activities he has performed and done since 
reaching adulthood, including injuries sustained while in the 
service, age, and work done over the years.  In Dr. Adamson's 
opinion, about 25 percent of the veteran's back problems were 
service connected, and 75 percent were likely due to 
subsequent activities, injuries and the natural progression 
of age.

After a review of the additional evidence submitted 
subsequent to the February 1950 rating decision, the Board 
finds that some of the recently submitted evidence warrants a 
reopening of the veteran's claims in that such evidence was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  As such, this evidence is 
"new and material" as contemplated by law, and thus, 
provides a basis to reopen the veteran's claim of service 
connection for a low back disorder.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  And, upon a de novo review of the 
claim, the Board finds that the service medical records 
contain January 1947 notations indicating the veteran 
underwent an appendectomy with spinal Novocaine and 
Pontocaine.  In addition, the present record includes an 
October 1949 statement from Dr. McGrath indicating the 
veteran complained of pain in the right leg and low back 
since August 1949.  However, upon x-ray examination, with the 
exception of a rather sharp angle at the lumbosacral 
junction, his lumbar spine did not show definite evidence of 
pathology.  The veteran's diagnosis was no definite sensory 
disturbances, and probable herniated disc.

Lastly, a hospitalization summary from the Lincoln VA Medical 
Center for the period including from October 1949 to January 
1950 shows the veteran was admitted with complaints of pain 
in the right leg, and reported he first had problems with low 
back pain in 1947 following a spinal anesthetic for 
appendectomy.  His discharge diagnosis was possible herniated 
nucleus pulposus with October 1947 treatment/improvement of 
nerve root symptoms on the right. 

In reviewing the evidence of record de novo, the Board finds 
that the veteran has submitted a claim which is plausible, 
meritorious on its own or capable of substantiation.  
Specifically, the Board observes that the veteran's service 
medical records show he had an appendectomy with spinal 
anesthetic in 1947, the medical records from the Grand Island 
VAMC demonstrate a continuity of low back symptomatology from 
1952 to the present, and the August 1997 statement from Dr. 
Adamson provide a link between the veteran's current low back 
disorder and his service.  See 38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); Clyburn v. West, 12 
Vet. App. 296 (1999).  As such, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
low back disorder is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  
However, as the Board deems that additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.

C.  Pleuritis, also Claimed as Pneumonia.

In an April 1949 rating decision, the veteran was denied 
service connection for pleuritis on the ground that such 
disorder was not present upon examination.  The veteran was 
provided notice of this determination by VA letter dated that 
same month.  However, the veteran did not subsequently appeal 
this determination.  As such, the April 1949 rating decision 
is final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).  Consequently, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

Since the April 1949 final adjudication, the additional 
evidence in the file which is related to this issue includes 
medical records from the Grand Island VAMC dated from 1952 to 
1997 describing the treatment the veteran received for 
various health problems.  In addition, the evidence includes 
a June 1997 VA examination report noting the veteran had a 
history of smoking a pack of cigarettes per week for 10 to 15 
years, but had not smoked for the last 20 years.  The report 
also notes the veteran complained that increased activity 
caused a pulling sensation in the lower portion of his lungs 
and shortness of breath.  Upon examination, including 
pulmonary function examination and x-ray examination, the 
veteran presented evidence of poor inspiratory effort and 
atelectasis in the lung bases, and moderate obstructive lung 
defect.  He also had slight increased anterior-posterior 
diameter of the chest, but good diaphragm excursion.  His 
lung fields were clear and there was no evidence of malignant 
process or malignant lung disease.  He was diagnosed with 
moderate obstructive lung disease, and history of pneumonia 
while in active service in 1947. 

After a review of the additional evidence submitted 
subsequent to the April 1949 rating decision, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  The Board 
acknowledges, that the June 1997 VA examination report notes 
the veteran was diagnosed with moderate obstructive lung 
disease, and history of pneumonia while in active service in 
1947.  However, essentially what was missing at the time of 
the April 1949 rating decision, and what continues to be 
missing, is competent medical evidence indicating that the 
veteran currently suffers from pleuritis or pneumonia, or 
from the residuals of these disorders.  In addition, the 
Board notes the record fails to contain any indication that 
the veteran's current lung problems, including moderate 
obstructive lung disease, are related to either his history 
of pneumonia while in the service (as per the June 1997 VA 
examination report) or otherwise to his active service.  

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in April 1949 does not satisfy this 
requirement.  

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for pleuritis, also claimed as pneumonia.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

D.  Dysentery.

In an April 1949 rating decision, the veteran was denied 
service connection for dysentery on the ground that such 
disorder was not shown by the evidence of record.  The 
veteran was provided notice of this determination by VA 
letter dated that same month.  However, the veteran did not 
subsequently appeal this determination.  As such, the April 
1949 rating decision is final.  Veterans Regulation No. 2(a), 
pt. II, par. III; Department of Veterans Affairs Regulations 
1008 and 1009; effective January 25, 1936, to December 31, 
1957; see also 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.105(a) (1999).  Consequently, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).

Since the April 1949 final adjudication, the additional 
evidence in the file which is related to this issue includes 
medical records from the Grand Island VAMC dated from 1952 to 
1997.  These records contain notations describing the 
treatment the veteran received for gastrointestinal problems, 
including but not limited to notations dated in September and 
October 1996 indicating he complained of diarrhea 2 to 3 
times per week, symptomatology which was diagnosed as ulcers.  
In addition, January 1997 notations show he complained of 
stomach problems and diarrhea for the last prior year, and 
that a 1996 upper gastrointestinal examination had revealed 
esophagitis and duodenitis.  

Furthermore, a June 1997 VA examination report indicates the 
veteran complained of diarrhea 2 to 3 times per week for the 
prior 20 years, and that ice cream and other dairy products 
caused him to have diarrhea.  At the time of the examination, 
he did not have nausea, but had a history of ulcers and 
overweight.  He was diagnosed with lactose intolerance and a 
history of spastic colon.

After a review of the additional evidence submitted 
subsequent to the April 1949 rating decision, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the April 1949 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran currently 
suffers from dysentery or from the residuals of dysentery 
related to his service.  In addition, the Board notes that 
the record fails to contain any indication that the veteran's 
current gastrointestinal problems are related to his active 
service.

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in April 1949 does not satisfy this 
requirement.  

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for dysentery.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

II.  Entitlement to a 10 Percent Rating Under 38 C.F.R. § 
3.324

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The provisions of 38 C.F.R. § 3.324 provide that whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as to 
interfere clearly with normal employability, even though none 
of the disabilities may be of compensable degree under the 
1945 Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  See 38 C.F.R. § 3.324. 

In the instant case, the evidence shows the veteran has 
established service connection for the residuals of an 
appendectomy and a deviated nasal septum, each assigned 
separate noncompensable evaluations.  In addition, the Board 
notes the record contains a July 1984 statement from R. B. 
McElroy, A.R.T., Chief Medical Information Section, noting a 
Dr. Blair stated the veteran was unemployable due to his low 
back problems.  However, the veteran's low back disorder is 
not currently service-connected.  Furthermore, the Board 
finds that the veteran has not submitted any evidence 
establishing that his service-connected disabilities 
interfere with normal employability.  Accordingly, he has not 
established that he is entitled to a 10 percent evaluation 
pursuant to 38 C.F.R. § 3.324.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right ankle disorder is 
reopened; the appeal is granted to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right ankle disorder is denied.

New and material evidence having been submitted, the claim of 
service connection for a low back disorder is reopened; the 
appeal is granted to this extent only.

The claim of entitlement to service connection for a low back 
disorder is well grounded.

New and material evidence has not been submitted to reopen 
the claim of service connection for pleuritis, also claimed 
as pneumonia, and the benefit sought on appeal is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for dysentery, and the 
benefit sought on appeal is denied.

Entitlement to assignment of a 10 percent rating based on 
multiple noncompensable service-connected disabilities is 
denied.


REMAND

Having found that the veteran's claim of service connection 
for a low back disorder is well grounded, the Board next must 
determine whether the duty to assist has been met by the 
Board before reaching the merits of the veteran's claim.  See 
38 U.S.C.A. § 5107(a).  Based on a review of the record, 
however, the Board finds that further development of the 
veteran's claim is necessary prior to final adjudication and 
that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  In this respect, the Board is not satisfied that a 
medical opinion regarding the etiology of the veteran's low 
back disorder, which is based on a review of all of the 
relevant and available evidence, has been obtained/submitted.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran has presented evidence in 
this case, with a possible nexus between his current low back 
disorder, and his military service, and in order to afford 
the veteran due process of law, additional development of the 
record is necessary prior to a review of the merits of the 
veteran's claim.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a Board of 
three specialists to determine the 
nature, extent and etiology of his 
currently present low back disorder.  
All indicated studies should be 
performed, and the claims folder must be 
made available to the examiners for 
review.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiners should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's low back disorder is related 
to his in-service spinal anesthetic or 
is otherwise related to his period of 
service.  The examiners must include the 
complete rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate the 
issue of service connection for a low 
back disorder.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



